            Case 2:21-cv-01126-TLN-JDP Document 24 Filed 08/16/21 Page 1 of 5


 1   BRIAN M. BOYNTON
      Acting Assistant Attorney General
 2
     ARUN G. RAO
 3
      Deputy Assistant Attorney General
 4
     GUSTAV W. EYLER
 5    Director
 6   HILARY K. PERKINS
      Assistant Director
 7

 8   JONATHAN E. AMGOTT
     DAVID H. HIXSON
 9     Trial Attorneys
       Consumer Protection Branch
10     Civil Division
11     U.S. Department of Justice
       P.O. Box 386
12     Washington, DC 20044-0386
       (202) 532-5025
13     (202) 514-8742 (fax)
       Jonathan.E.Amgott@usdoj.gov
14

15   Counsel for Federal Defendants Xavier Becerra, et al.
     (see signature page for full list)
16

17   Additional Counsel Listed on Next Page

18                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20
      Austin M. Higley, et al.,                      No. 2:21-cv-01126-TLN-JDP
21
                                     Plaintiffs,     STIPULATION AND ORDER TO
22                                                   EXTEND DEADLINES FOR BRIEFING
             v.                                      AND TO CONTINUE HEARING DATE
23                                                   ON FEDERAL DEFENDANTS’ MOTION
24    California State University, et al.,           TO DISMISS

25                                   Defendants.     [L.R. 144, 230]

26

27

28

     STIPULATION AND ORDER
            Case 2:21-cv-01126-TLN-JDP Document 24 Filed 08/16/21 Page 2 of 5


 1   Peter Gibbons (CBN: 196169)
      Suite E
 2    1805 North Carson Street
      Carson City, NV 89701-1216
 3
      Telephone: 775-434-1856
 4    LawDr1@lawdr.us

 5   Counsel for Plaintiffs Austin M. Higley,
     Kyle J. Clark, and Ryan D. Clark
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER           2
            Case 2:21-cv-01126-TLN-JDP Document 24 Filed 08/16/21 Page 3 of 5


 1        Pursuant to Local Rules 143, 144, and 230, and the Court’s Case Management Procedures,

 2   Plaintiffs and Federal Defendants hereby stipulate, subject to the Court’s approval, to the following:

 3        On August 5, 2021, Federal Defendants filed their motion to dismiss (ECF No. 12), arguing that

 4   the Court lacks jurisdiction over the claims asserted against Federal Defendants. The motion to dismiss

 5   is scheduled for hearing on September 2, 2021. Pursuant to Local Rule 230, Plaintiffs’ response to the

 6   motion to dismiss is due on August 19, 2021, and Federal Defendants’ reply in support of the motion is

 7   due on August 26, 2021.

 8        Also on August 5, 2021, Federal Defendants filed their opposition to Plaintiffs’ motion for

 9   preliminary injunction, arguing, among other things, that the Court cannot grant the relief that Plaintiffs

10   seek because it lacks jurisdiction. Plaintiffs’ reply in support of their motion for preliminary injunction

11   is due on August 26, 2021.

12        In light of the overlapping issues raised by Federal Defendants’ motion to dismiss and opposition

13   to the motion for preliminary injunction, the need for several agencies of the federal government to

14   review the draft reply, and respective counsels’ workload, which as to Plaintiffs’ counsel also includes

15   briefing responses to the CSU Defendants’ separate motion to dismiss and opposition to the motion for

16   preliminary injunction, Plaintiffs and Federal Defendants hereby stipulate, subject to the Court’s

17   approval, to the following revised briefing schedule and continuance of the hearing date:

18               Deadline for Plaintiffs’ Response to Federal Defendants’ Motion to Dismiss: August 26,
19                2021;

20               Deadline for Federal Defendants’ Reply in Support of their Motion to Dismiss:
21                September 9, 2021;

22               Hearing on Federal Defendants’ Motion to Dismiss: September 16, 2021.
23        The Parties have not previously asked for an extension of time to file a response to, or reply in

24   support of, Federal Defendants’ motion to dismiss. Previously, the Court granted Plaintiffs’ ex parte

25   application for extension of time to file their reply in support of their motion for preliminary injunction.

26

27

28

     STIPULATION AND ORDER                                3
            Case 2:21-cv-01126-TLN-JDP Document 24 Filed 08/16/21 Page 4 of 5


 1   August 12, 2021                                  Respectfully submitted,

 2                                                    /s/ Peter Gibbons (as authorized on Aug. 12, 2021)
                                                      Peter Gibbons (CBN: 196169)
 3                                                       Suite E
                                                         1805 North Carson Street
 4
                                                         Carson City, NV 89701-1216
 5                                                       Telephone: 775-434-1856
                                                         LawDr1@lawdr.us
 6
                                                      Counsel for Plaintiffs
 7

 8
      August 12, 2021                                  Respectfully submitted,
 9
      OF COUNSEL:                                      BRIAN M. BOYNTON
10                                                      Acting Assistant Attorney General
      DANIEL BARRY
11
       Acting General Counsel                          ARUN G. RAO
12                                                      Deputy Assistant Attorney General
      PERHAM GORJI
13     Deputy Chief Counsel, Litigation                GUSTAV W. EYLER
                                                        Director
14    JAMES S. ALLRED
15      Associate Chief Counsel                        HILARY K. PERKINS
        Office of the General Counsel                   Assistant Director
16      U.S. Food and Drug Administration
        10903 New Hampshire Avenue                     /s/ Jonathan E. Amgott
17      White Oak 31                                   JONATHAN E. AMGOTT (DCBN 1031947)
        Silver Spring, MD 20993-0002                   DAVID H. HIXSON
18                                                       Trial Attorneys
19                                                       Consumer Protection Branch
                                                         Civil Division
20                                                       U.S. Department of Justice
                                                         P.O. Box 386
21                                                       Washington, DC 20044-0386
                                                         (202) 532-5025
22                                                       (202) 514-8742 (fax)
23                                                       Jonathan.E.Amgott@usdoj.gov

24   Counsel for Federal Defendants Xavier Becerra, Secretary of the U.S. Department of Health and
     Human Services; Dr. Anthony Fauci, Director of the National Institute of Allergy and Infectious
25   Diseases; Dr. Janet Woodcock, Acting Commissioner of the U.S. Food and Drug Administration; U.S.
     Department of Health and Human Services; U.S. Food and Drug Administration; Centers for Disease
26
     Control and Prevention; National Institutes of Health; and National Institute of Allergy and Infectious
27   Diseases

28

     STIPULATION AND ORDER                              4
           Case 2:21-cv-01126-TLN-JDP Document 24 Filed 08/16/21 Page 5 of 5


 1                                             ORDER

 2         Pursuant to stipulation and good cause having been shown, IT IS SO ORDERED.
 3

 4

 5
     Dated: August 16, 2021
 6                                                       Troy L. Nunley
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                        5
